                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

MICHELLE ANN BOESCH                                Case No. 19-46095-MBM
                                                   Chapter 7
     Debtor                                        Honorable MARCI B. MCIVOR
__________________________________/

  DEBTOR’S RESPONSE TO MOTION DISMISS CASE UNDER 11 USC
                     707(b)(2) and (b)(3)

      NOW COME Debtor MICHELLE ANN BOESCH, by and through her

counsel, KAREN E. EVANGELISTA, P.C., and in response to the Motion to

Dismiss her Case under 11 USC 707(b)(2) and (b)(3), states as follows:

      1.     Debtor filed a Chapter 7 proceeding with this Honorable Court as

recognized by the Office of the United States Trustee’s Office. The Debtor also

admits that her debts are consumer debts totaling over $180,000.00

      2      The Debtor disagrees with the US Trustee’s analysis of her means test

calculations. She disagrees that she overstated expenses or her car payment. She

also states that the involuntary deductions are just that – involuntary deductions for

her retirement. This is based on information received from her employer.

      3      The Debtor can demonstrate special circumstances based on her

current income, loss of overtime and hours in general.




 19-46095-mbm     Doc 28    Filed 07/03/19   Entered 07/03/19 15:06:01   Page 1 of 2
      4.     Because the Debtor’s hours have been reduced she cannot fund a

chapter 13 plan or repay her creditors in a reasonable fashion

      WHEREFORE, Debtors pray this Honorable Court deny the relief requested

by the Office of United States Trustee, and award her such other and further relief

as this Court deems just.




                                       Respectfully submitted:
                                       KAREN E. EVANGELISTA, P.C.


                                       /s/ Karen E. Evangelista (P36144)
                                       Attorney for Debtors
                                       410 W. University, Suite 225
                                       Rochester, MI 48307
                                       (248) 652-7990
Dated: July 3, 2019                     brewera1008@yahoo.com




 19-46095-mbm     Doc 28    Filed 07/03/19   Entered 07/03/19 15:06:01   Page 2 of 2
